FILED
                           NOT FOR PUBLICATION
                                                                            FEB 23 2022
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No.    20-10412

             Plaintiff-Appellee,                D.C. No.
                                                2:18-cr-00076-DLR-1
 v.

MARTIN IBARRA-OZUNA,                            MEMORANDUM*

             Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                           Submitted February 9, 2022**
                                Phoenix, Arizona

Before: MURGUIA, Chief Judge, GRABER, Circuit Judge, and FITZWATER,***
District Judge.

      Defendant Martin Ibarra-Ozuna (“Ibarra-Ozuna”) challenges the denial of his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for the
Northern District of Texas, sitting by designation.
motions to suppress and his sentence. We review de novo the district court’s ruling

on the motions to suppress, and we review for clear error the district court’s findings

of fact. United States v. Evans, 786 F.3d 779, 784 (9th Cir. 2015). We review the

district court’s construction of the United States Sentencing Guidelines de novo and

review for clear error its supporting factual findings for the role adjustment. United

States v. Holden, 908 F.3d 395, 401 (9th Cir. 2018).      We affirm his convictions,

vacate his sentence, and remand for resentencing.

      1. The district court did not err in holding that Detective Luna had probable

cause to stop and search Ibarra-Ozuna’s vehicle based on the collective knowledge of

law enforcement. The collective knowledge doctrine allows courts to impute the

collective knowledge of investigating officers to the officer who conducts the stop,

search, or arrest. United States v. Villasenor, 608 F.3d 467, 475 (9th Cir. 2010).

There is ample evidence in the record of the suppression hearing that the investigating

officers had developed probable cause to stop and search Ibarra-Ozuna’s vehicle and

that they had communicated a request to Detective Luna to stop and investigate the

vehicle. See United States v. Ramirez, 473 F.3d 1026, 1032–33 (9th Cir. 2007);




                                         -2-
United States v. Mayo, 394 F.3d 1271, 1273, 1275 n.7 (9th Cir. 2005).1

      2. When explaining that Ibarra-Ozuna did not qualify for the safety valve

adjustment because he was a “manager” and “supervisor,” the district court made

three clearly erroneous factual findings.

      First, the parties (and we) agree that the district court’s finding that Ibarra-

Ozuna planned a coconspirator’s trip from southern Arizona lacks any support in the

record. This finding is clearly erroneous.

      Second, the district court clearly erred in finding that Ibarra-Ozuna ever

“directed” Flabio Gaxiola to meet him at any location. At most, the calls between

Gaxiola and Ibarra-Ozuna reflect that Ibarra-Ozuna told Gaxiola where he was or

when he would meet Gaxiola at the mall, and the parties were coordinating the exact

meeting locations.

      Third, the district court clearly erred in finding that Ibarra-Ozuna planned

logistics for others. While there is evidence that Ibarra-Ozuna discussed the location

of other parties, the record demonstrates that Ibarra-Ozuna’s discussions of logistics

related only to the details and planning of his own trips, meetings, or drug deliveries.



      1
             An investigating officer’s probable cause based on the information
learned in his investigation is imputed to the arresting officer without the need to
communicate all of the information known to the investigating officer. Ramirez, 473
F.3d at 1037.

                                            -3-
      Because the district court based the “manager” or “supervisor” role adjustment

on several factual findings that are clearly erroneous, we vacate Ibarra-Ozuna’s

sentence and remand for resentencing. See, e.g., United States v. Harris, 999 F.3d

1233, 1238 (9th Cir. 2021).

      AFFIRMED in part, VACATED in part, and REMANDED for

resentencing.




                                       -4-